DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/26/2022:
Claims 1-6 are pending in the current application.  Claims 1 and 4 have been amended.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito US PG Publication 2016/0355100 in view of Chang US PG Publication 2015/0086845 and Kim US PG Publication 2012/0189902.
Regarding Claim 1, Ito discloses a battery cooling structure for a vehicle, the structure comprising a battery (battery unit) 10 including a plurality of cell groups (battery modules) 131 to 133 arrayed in a vehicle body front-rear direction, wherein each cell group 131 to 133 necessarily includes a plurality of cells (or it is obvious to include cells in a cell group according to para 0005 of Ito) (see at least Figs 1-6, paras 0005-0008, 0021, 0027).  Ito fails to specifically disclose that the plurality of cells are cuboid cells arrayed in a thickness direction of the cells, each cell includes a positive terminal provided at one side wall extending in a short side direction of the cell and a negative terminal provided at another side wall extending in the short side direction, and the positive terminals of one of the cell groups and the negative terminals of another of the cell groups, which cell groups are adjacent in the vehicle body front-rear direction, oppose one other in a plan view.  
However, in the same field of endeavor of battery modules in vehicles, Chang discloses a battery module 10 comprising a plurality of cuboid cells 50-80 (with cuboid frame members) arrayed in a thickness direction, each cell includes a positive terminal provided at one side wall extending in a short side direction of the cell and a negative terminal provided at another side wall extending in the short side direction, and the cells can be connected in parallel (e.g. positive terminals all connected or negative terminals all connected) by interconnects 100 and 102 on opposing short ends of the cells, and Chang teaches that this structural configuration is advantageous in that the improved placement of electrical terminals provides improved placement of electrical devices such as interconnect boards (e.g. busbars) and wire harnesses thereon to maximize battery system energy density by decreasing unusable space of the battery system, resulting in a high energy density battery module which increases electric vehicle range (see at least Figs 1-6; paras 0002-0004, 0013-0015, 0023-0028, 0036-0037).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery modules of Ito such that the plurality of cells are cuboid cells arrayed in a thickness direction of the cells, each cell including a positive terminal provided at one side wall extending in a short side direction of the cell and a negative terminal provided at another side wall extending in the short side direction because Chang teaches that this configuration provides improved placement of electrical terminals provides improved placement of electrical devices such as interconnect boards (e.g. busbars) and wire harnesses thereon to maximize battery system energy density by decreasing unusable space of the battery system, resulting in a high energy density battery module which increases electric vehicle range.
	Ito modified by Chang does not specifically disclose wherein the positive terminals of one of the cell groups and the negative terminals of another of the cell groups, which cell groups are adjacent in the vehicle body front-rear direction, oppose one another in a plan view.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery modules of Ito modified by Chang such that the positive terminals of one of the cell groups and the negative terminals of another of the cell groups, which cell groups are adjacent in the vehicle body front-rear direction, oppose one another in a plan view in order to allow for any desired type of electrical connection of the battery modules since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Ito modified by Chang does not specifically recite wherein the negative terminals of one of the cell groups and the positive terminals of the other of the cell groups oppose one another in the vehicle body front-rear direction and the negative terminals of the one of the cell groups and the positive terminals of the other of the cell groups are offset in a vertical direction.  However, because the cell groups of Ito modified by Chang are adjacent in the vehicle-body front-rear direction and oppose each other in the plan view, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the negative terminals of one of the cell groups and the positive terminals of the other of the cell groups oppose one another in the vehicle body front-rear direction to save space so that the electrical connections between cell groups can be as short as possible (which also reduces resistance in the electrical connectors) since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 
	Ito modified by Chang does not specifically disclose wherein the negative terminals of the one of the cell groups and the positive terminals of the other of the cell groups are offset in a vertical direction.  However, in the same field of endeavor of battery modules for e.g. electric vehicles, Kim teaches that batteries, and accordingly, battery cell terminals in a battery module can be offset (disposed on a diagonal) in order to improve safety without making the battery module unnecessarily thicker (see e.g. Fig. 2, paras 0047-0049, 0064).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery module of Ito modified by Chang such that the negative terminals of the one of the cell groups and the positive terminals of the other of the cell groups are offset in a vertical direction because Kim teaches that offsetting terminals can help to improve safety without increasing the thickness of the module.  Although Ito modified by Chang and Kim does not specifically teach to offset the terminals in the vertical direction, the skilled artisan would find it obvious that the terminals of Ito, Chang, and Kim would need to be offset in the vertical direction in order to not increase the thickness (front-rear direction) of the battery module.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 2, Fig. 2 of Ito shows that a side wall of each of the cells that extends in a long side direction of the cell (and that forms the cell groups) is at least necessarily in thermal contact (via the module cases) with a cooling plate (bottom plate 51 with internal cooling circuit 100A) (para 0023).  The combination of Ito and Chang could result in the orientation of the module shown in Fig 1 of Chang such that the cells have a sidewall extending in a long side direction of the cell being in contact with the bottom of the module housing which would be in direct contact with the bottom plate of Ito (i.e. the cooling plate).  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 3, Ito discloses a first bus bar (interconnect) 100 and a second bus bar (interconnect) 102 that connect the cells of each module, and in the combined invention of Ito modified by Chang, each module/cell group would have a first and second bus bar, and Fig. 2 of Ito shows that there are numerous pairs of cell groups that could be considered “one of the cell groups” and “another of the cell groups” being adjacent in the vehicle body front-rear direction, e.g. 31a and 31 next to it.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery modules of Ito modified by Chang such that the first and second bus bar of the one and the other cell group are disposed parallel in plan view and a direction of a current flowing in the first bus bar and a direction of a current flowing in the second bus bar are mutually opposite directions in order to make the best use of space within the cell group housings and among the cell groups and electronic structures such as 22 and the cooling circuits since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
6.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito US PG Publication 2016/0355100 in view of Chang US PG Publication 2015/0086845, Yun US PG Publication 2019/0027721, and Ijaz US PG Publication 2010/0255351.
Regarding Claim 4, Ito modified by Chang discloses the claimed battery cooling structure for a vehicle as described in the rejections of Claim 1-3, which are incorporated herein in their entireties. Ito modified by Chang does not specifically discuss the electrical connection between the battery modules (cell groups) 101-133 or between the cell groups and the rest of the electric vehicle which gains power from the battery 10 but the skilled artisan would expect that there is necessary the electrically conductive components in place in order to make the battery function as a power source for the vehicle, and bus bars are common and standard electric connection components. Further, Yun discloses a battery for use in a vehicle wherein the structure includes a first bus bar including a bus bar element 40 that electrically connects one of the cell groups (modules) 10 with another of the cell groups 10 and recites that electric connection can be performed in series or parallel as a design choice by the skilled artisan to optimize voltage, capacity, etc. of the battery pack (Figs 1-2; para 0028-0029).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery of Ito modified by Chang such that bus bars are used to connect cell groups (modules) together because Yun teaches this method of connecting modules and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  
Ito modified by Chang and Yun does not specifically disclose that a bus bar element electrically connects electrical equipment in the vehicle with a positive or negative terminal of the battery.  However, Ijaz disclose that busbars can connect battery cell terminals to external terminals of a battery module (para 0093) and the skilled artisan knows that external terminals are connected to the load.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery of Ito modified by Chang and Yun such that bus bars are used to connect the positive and negative terminals to the load (e.g. electrical components of the vehicle of Ito) because Ijaz teaches this method of connection in a battery and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  It is clear from the teaching of the prior art that busbars can be used to connect any types of terminals within the battery (module terminals or cell terminals) or between the battery and the load and is a matter of design choice.  Further, although the prior art does not specifically recite that the first and second bus bars are disposed in parallel in a side view and a direction of a current flowing in the first bus bar and a direction of a current flowing in the second bus bar are mutually opposite directions, the claimed configuration would be obvious in order to make the best use of space within the cell group housings and among the cell groups and electronic structures such as 22 and the cooling circuits since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 6, Ito modified by Chang or Ito modified by Chang and Yun does not specifically disclose wherein the first bus bar and the second bus bar are supported by a shared bracket.  However, Ijaz discloses a busbar support 600 is useful to provide insulation between adjacent terminals that should not connect but also provides support to hold terminals in electrical connection as needed (see e.g. paras 0080-0082).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provided a busbar support that is shared by the first and second busbar of Ito modified by Chang and Ijaz because Ijaz teaches that a busbar support between terminals provides insulation between adjacent terminals that should not connect and also provides support to hold terminals in electrical connection as needed.  Although Ijaz does not specifically refer to the support as a “bracket”, this is seen as a simple design choice of shape and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ito US PG Publication 2016/0355100 and Chang US PG Publication 2015/0086845, as applied to Claim 3, and further in view of Ijaz US PG Publication 2010/0255351.
Regarding Claim 5, Ito modified by Chang does not specifically disclose wherein the first bus bar and the second bus bar are supported by a shared bracket.  However, Ijaz discloses a busbar support 600 is useful to provide insulation between adjacent terminals that should not connect but also provides support to hold terminals in electrical connection as needed (see e.g. paras 0080-0082).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to provided a busbar support that is shared by the first and second busbar of Ito modified by Chang because Ijaz teaches that a busbar support between terminals provides insulation between adjacent terminals that should not connect and also provides support to hold terminals in electrical connection as needed.  Although Ijaz does not specifically refer to the support as a “bracket”, this is seen as a simple design choice of shape and the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Response to Arguments
8	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 6/7 am - 3/4 pm; Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729